 
EXHIBIT 10.1


[logo.jpg]
 
7000 Shoreline Court, Suite 370
South San Francisco, CA 94080
Main: (650) 588-6404
Fax: (650) 588-2787
URL:  www.talontx.com

 
December 22, 2010
 
Steven R. Deitcher, M.D.
[ADDRESS]


 
 
Re:
Extension of Employment Agreement

 
Dear Steven:
 
Reference is made to the Employment Agreement dated June 6, 2008 (the
“Agreement”) between you and Talon Therapeutics, Inc. (f/k/a Hana Biosciences,
Inc.) (the “Company”).  As you know, the Initial Term (as defined in the
Agreement) of the Agreement expires December 31, 2010.  On behalf of the
Company, this shall confirm our mutual agreement to renew the Agreement for one
Additional Term (as defined in the Agreement) which shall expire on December 31,
2011.
 
In addition, this shall also confirm that the Company will increase certain of
the benefits currently afforded to you.  Specifically, the Company will increase
your term life insurance to $1 million and will increase your long-term
disability insurance to provide a monthly benefit equal to 60% of your monthly
salary.
 
Please acknowledge your agreement to the foregoing by countersigning in the
space indicated below and returning a fully-signed copy of this letter to me.
 

 

 
Very truly yours,
                /s/ Leon E. Rosenberg    
Leon E. Rosenberg, M.D.
   
Chairman of the Board
 

                    


Acknowledged and agreed to
this 6th day of January, 2011:




/s/ Steven R.
Deitcher                                                                
Steven R. Deitcher, M.D.
 
 
 

--------------------------------------------------------------------------------

 
 